Citation Nr: 1432484	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-34 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for pseudofolliculitis barbae and, if so, whether service connection is warranted. 

2.  Entitlement to nonservice-connected (NSC) pension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from July 30, 1969 to October 1, 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

The Veteran testified at a May 2013 Board videoconference hearing; the hearing transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to NSC pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2010 rating decision, the RO denied service connection for pseudofolliculitis barbae, finding that pseudofolliculitis barbae preexisted service and was not aggravated in service. 

2.  The evidence received since the September 2010 rating decision relates to the unestablished fact necessary to substantiate a claim for pseudofolliculitis barbae.

3.  Pseudofolliculitis barbae was not "noted" at service entrance

4.  Pseudofolliculitis barbae was incurred in service.  



CONCLUSIONS OF LAW

1.  The September 2010 rating decision which denied service connection for pseudofolliculitis barbae became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
2.  The evidence received subsequent to the September 2010 rating decision is new and material to reopen service connection for pseudofolliculitis barbae.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for pseudofolliculitis barbae in September 2010, finding that pseudofolliculitis barbae preexisted service and was not aggravated in service.  The Veteran did not submit a notice of disagreement to the September 2010 rating decision and the decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must tend to show that pseudofolliculitis barbae was incurred in or aggravated by service.  

New evidence received subsequent to the September 2010 rating decision includes May 2013 videoconference hearing testimony.  The Board finds that the new evidence received since the September 2010 rating decision is material.  In his testimony, the Veteran provided additional details with respect to the onset of pseudofolliculitis barbae in service with daily shaving requirements.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  As such, the Board finds that new evidence, when considered in conjunction with evidence already of record, relates to the unestablished fact of an in-service incurrence of pseudofolliculitis barbae necessary to substantiate the claim for service connection.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for pseudofolliculitis barbae has been received.  See 38 C.F.R. 
§ 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the Veteran's claim of entitlement to VA benefits.  As the Board is granting service connection for pseudofolliculitis barbae, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's diagnosed pseudofolliculitis barbae is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

The Veteran essentially contends in a May 2013 videoconference hearing that pseudofolliculitis barbae had its onset in service.  The Veteran testified that beginning in service, their orders were to shave every day, something he did not do previously.  He reported that shaving every day caused ingrown hairs.  He reported that because he was not able to get a close shave, due to his skin condition, he was sent by a Colonel to the hospital and was eventually discharged due to his skin conditioin. 

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds, resolving all reasonable doubt in the Veteran's favor, that pseudofolliculitis barbae was incurred in service.  The Board finds that while a September 1969 Medical Board Evaluation, completed one month and 19 days after service entrance, indicated that pseudofolliculitis barbae existed prior to entry and that the discharge was due to erroneous enlistment, pseudofolliculitis barbae was not "noted" at service entrance in July 1969.  The Veteran testified in May 2013 that his skin condition, identified in the record as pseudofolliculitis barbae, had its onset with daily shaving requirements in service.  The Board finds that the Veteran's testimony is credible and consistent with a narrative Medical Board Report, associated with the September 1969 Medical Board Evaluation, showing that prior to enlistment, the Veteran would grow out a beard for a period of five to seven days prior to shaving, and that this was necessary to avoid developing lesions on the neck and face after shaving.  The Veteran was referred to dermatology after having trouble in service during inspection periods, and it was recommended that he be separated from service.  

While a September 1969 dermatology note described a "7 year history of inflammatory papules of the beard area," the Board finds that this "history" of inflammatory papules does not constitute a notation of a chronic skin condition at service entrance.  See 38 C.F.R. § 3.304(b)(1) ("[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.").  Therefore, with respect to pseudofolliculitis barbae, the Veteran is presumed to have been in sound condition at service entrance in July 1969.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  The Board finds that the evidence is not clear and unmistakable that pseudofolliculitis barbae preexisted service in July 1969; therefore, this is a case remains one of direct service connection rather than one of aggravation by service, and an opinion is not needed for consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A September 2010 VA examiner identified a current diagnosis of pseudofolliculitis barbae.  While the Veteran was asymptomatic at the time of the examination, the VA examiner noted that the Veteran had to avoid shaving to avoid physical signs or symptoms of pseudofolliculitis barbae.  

The Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed pseudofolliculitis barbae was incurred in service.  The September 2010 VA examiner, in this case, did not provide a clear opinion with regard to in-service incurrence or aggravation, but described initial treatment shown in service.  As discussed above, the Veteran is presumed to have been sound at service entrance, and service treatment records and lay testimony indicate that pseudofolliculitis barbae was first diagnosed in September 1969, about a month and a half after service entrance, after the Veteran was referred to dermatology.   Resolving the benefit of the doubt in favor of the Veteran, the Board finds that pseudofolliculitis barbae was incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for pseudofolliculitis barbae is granted.  


REMAND

Basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service (1) for 90 days or more during a period of war, or (2) during a period of war and was discharged or released from such service for a service-connected disability.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274. 

In light of the Board's grant of service connection for pseudofolliculitis barbae in the decision above, and evidence which shows that the Veteran was discharged or released from service due to such disability, the Board finds that additional development is warranted with respect the Veteran's pension claim, to include a determination whether the Veteran is permanently and totally disabled due to non-service-connected disabilities.  On remand, the RO should take any additional development as deemed necessary to address the Veteran's NSC pension claim.  If the AOJ finds that a VA examination is necessary for disposition of the claim, the Veteran should be afforded such.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should review the evidence and determine if further development is warranted in light of the Board's grant of service connection for pseudofolliculitis barbae, and evidence which shows that the Veteran was discharged or released from service due to such disability.   The AOJ should take any additional development as deemed necessary.  If a VA examination is necessary to address the claim based on NSC disability, the Veteran should be afforded such.

2.  After all development has been completed, the AOJ should readjudicate entitlement to NSC pension.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


